                                                       1   Bradley T. Austin, Esq.
                                                           Nevada Bar No. 13064
                                                       2   SNELL & WILMER L.L.P.
                                                       3   3883 Howard Hughes Parkway, Suite 1100
                                                           Las Vegas, Nevada 89169
                                                       4   Telephone: (702) 784-5200
                                                           Facsimile: (702) 784-5252
                                                       5   baustin@swlaw.com
                                                       6   Attorneys for Defendant
                                                           Equifax Information Services LLC
                                                       7
                                                                                     UNITED STATES DISTRICT COURT
                                                       8
                                                                                              DISTRICT OF NEVADA
                                                       9
                                                           CHRISTINA L. SEARS,                           ) Case No. 2:18-cv-01674-MMD-GWF
                                                      10                                                 )
                                                                                                         )
                                                      11                             Plaintiff,          ) MOTION TO REMOVE ATTORNEY
                                                                                                         )
                                                      12   vs.                                           ) FROM ELECTRONIC SERVICE LIST
             3883 Howard Hughes Parkway, Suite 1100




                                                                                                         )
                                                                                                         )
Snell & Wilmer




                                                      13   EQUIFAX INFORMATION SERVICES LLC;
                    Las Vegas, Nevada 89169




                                                                                                         )
                                                           ALTA ONE FEDERAL CREDIT UNION,                )
                         LAW OFFICES

                          702.784.5200




                                                      14
                                                                                                         )
                               L.L.P.




                                                      15                             Defendants.         )

                                                      16         SNELL & WILMER L.L.P. hereby requests that it and all of its listed attorneys be
                                                      17   removed from the CM/ECF service list for this matter because Equifax Information Services,
                                                      18   LLC has been dismissed since December 21, 2018.
                                                      19         DATED this 30th day of January, 2019.
                                                      20                                                     SNELL & WILMER LLP
                                                      21
                                                                                                         By: /s/ Bradley Austin
                                                      22                                                     Bradley T. Austin
                                                      23                                                     Snell & Wilmer, LLP
                                                                                                             3883 Howard Hughes Pkwy., Suite 1100
                                                      24                                                     Las Vegas, NV 89169
                                                                                                             Tel: 702-784-5200
                                                      25                                                     Fax: 702-784-5252
                                                                                                             Email: baustin@swlaw.com
                                                      26

                                                      27    IT IS SO ORDERED:                                Attorneys for Defendant
                                                                                                             Equifax Information Services, LLC
                                                      28   _________________________________
                                                           UNITED STATES MAGISTRATE JUDGE

                                                            DATED: 01-31-2019
